Exhibit 10.1

 

EMPLOYMENT AGREEMENT

CEO and President

 

Between

Mark Bradley Feldgreber

And

The Players Network

 

 

 

 

July 17, 2015

 

 

 

 

 

 

 



 

 

 

THE PLAYERS NETWORK

EMPLOYMENT AGREEMENT

CEO and Chairman, Players Networks

 

 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of July 17, 2015 by and
between Mark Bradley Feldgreber ("Employee") and The Players Network, a Nevada
corporation ("Employer"or the “Company”).

 

WHEREAS, Employee is the founder and a major continuing creative force within
Employer and essential to its growth and development.

 

WHEREAS, Employee's abilities and services are unique and essential to the
prospects of Employer.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants set forth below, the
parties hereby agree as follows.

 

Section 1. Employment.

 

1.1 Term. Employer shall employ Employee, and Employee shall serve Employer for
approximately five (5) years and six (6) months commencing on July 1, 2015,
subject to the provisions set forth below.

 

1.2 Duties.

 

(a) Capacity. So long as he is employed by Employer, Employee shall be employed
as CEO and Chairman of the Board of Players Network in Las Vegas and will be an
employee of the Employer at all times during the term of this Agreement.
Employer and Employee acknowledge and agree that Employee’s position is the
Chief Executive Officer and shall be entitled to the rights and benefits that
are afforded to the responsibilities of Chief Executive Officer. Employee will
report directly to the Company’s Board of Directors. Employee will also serve as
a member of the Board of Directors as allowed by the SEC to represent a member
from the Company’s day to day operations.

 

The duties and corresponding authority would include, but are not limited to,
maintaining the Company’s public status within the legal guidelines of the
Security and Exchange Commission, overseeing the overall direction of Company
growth through financing, business development, strategic positioning,
distribution partners, branding, day to day operations, creation of new
entertainment industry programming, the acquisition of programming,
co-productions and the outsource production services of the Company’s soundstage
and production capabilities with a focused direction to increase the Company’s
revenue and share holder value.

 



2

 

 

Day to day operational duties include, but not be limited to, having the final
approval in the negotiations of all major contracts, hiring of management and
other employees, the creative and business direction of the company, and,
working directly with the Company’s legal counsel, auditors, and other senior
management, consultants and producers. In the exercise of his duties, Employee
will comply with all policies and procedures of the Employer as its relates to
hiring and discharging employees that directly or indirectly report to Employee.
He will also provide input regarding compensation including raises and bonuses
for senior management employees to the Board of Directors or its compensation
committee as directed and required by compensation policies established by the
Board of Directors.

 

(b) Schedule. So long as he is employed by Employer, Employee shall devote the
majority of Employee’s working time and attention, as necessary, to faithfully
and fully carryout his duties described herein; provided, however, Employee may
(i) serve as a Director of other business organizations with the prior written
approval of Employer, (ii) devote time to and invest in non-competing side
activities, provided that such activities do not individually or in the
aggregate interfere with his duties so as to adversely affect Employer's
business. Employee shall at all times perform his duties and obligations
faithfully, diligently and to the best of Employee's ability.

 

(c) Key Man Insurance. Employer may for its benefit and at its own expense
insure Employee's life. Employee agrees to submit to such physical examination
and supply such information as may be reasonably required in connection
therewith.

 

1.3 Compensation. As compensation for the services to be rendered during such
period and the other obligations undertaken by Employee hereunder, Employee
shall be entitled to the following compensation:

 

(a) Base Salary. Employer shall pay to Employee an annual base salary of One
Hundred and Seventy-Five Thousand Dollars ($175,000) during the term of this
Agreement (the "Base Salary") or such greater amount as may be determined upon a
review of Employee's performance to be undertaken pursuant to Company policy
regarding performance reviews by the Board of Directors at least once annually.
Employee's Base Salary shall be payable in accordance with Employer's standard
payroll procedures.

 

(b) Trading Price. “Trading Price” means, for any security as of any date, the
closing price on the Over-The-Counter Bulletin Board, or applicable trading
market {the “OTCBB”} as reported by a reliable reporting service (“Reporting
Service”).

 

(i) In the event the Board of Directors determines that the Company cannot
afford to pay Employee any portion of his Base Salary, Employee may, at his sole
option elect one of the following:

 

(ii) Agree to defer receipt of his Base Salary until such time as the Company
has the funds to pay him. In the event that Employee elects this option, the
unpaid salary shall be paid with no interest.

 

(iii) Elect to convert all, or a portion of the unpaid Salary into Series C
Preferred Stock at an exchange rate equal to the Closing Trading Price of the
Company’s Common Stock on the date immediately preceding each election. Upon
election, the certificates must be issued within five (5) business days, and the
election cannot be revoked for any reason whatsoever without forfeiture of the
unpaid salary.

 



3

 

 

(c) Certain Benefits. Employee shall be entitled to participate in all employee
benefit programs established by the Company from time to time for employees or
executives of Employer to the extent that executives or senior management
employees of Employer generally are eligible to participate in such programs.
Employee shall be further entitled to an annual paid vacation of four (4) weeks
and other benefits in accordance with Employer's policies as from time to time
established by the Company or the Employer's Board of Directors (the "Board")
for employees and/or senior executive officers and the following: (i) full
medical, dental and vision insurance plans for Employee and his immediate
family; (ii) cell phone and other communication device acquisition and operating
expenses; (iii) Membership at the Foundation Room or an equivalent business
club.

 

(i) It is understood that payment of all the above benefits are contingent on
the Company’s ability to afford such benefits. At such time as the Company can
afford such benefits, Employee will not be eligible for any retroactive
compensation for benefits.

 

(d) Annual Performance Bonus. Employer shall pay Employee an annual bonus,
subject to meeting mutually agreed upon annual performance criteria mutually
established by Employer and Employee.

 

(e) Reimbursement of Expenses. Subject to such rules and procedures which from
time to time are reasonably specified by the Employer, Employer shall reimburse
Employee for reasonable and necessary business expenses incurred in the
performance of Employee's duties under this Agreement, including without
limitation travel, entertainment, gifts and promotional expenses. In many cases
the Employee’s expenses will be charged directly to the Company’s corporate
credit card.

 

(f) Severance Compensation for Termination Without Cause. In the event that
Employee's employment is terminated by Employer for any reason (other than as a
result of the termination of this Agreement pursuant to Sections 3.1 or 3.2) or
terminated by Employee as a result of a material breach of this Agreement by
Employer (any of the foregoing, an "Involuntary Termination"), Employee shall be
entitled to continue to receive his Base Salary and all benefits, including but
not limited to automobile and Employee and family health insurance for the
remainder of the Term of this Agreement as if the Agreement had not been
terminated. In addition, Employee shall receive from Employer, on the effective
date of the Involuntary Termination, a lump sum amount equal to two times the
Employee's then current Base Salary. Further, all stock options that Employee
would be eligible though the natural term of this Agreement will immediately
become fully vested. In the event Employee or his family is ineligible under the
terms of any insurance to continue to be covered, the Company shall provide
Employee and Employee's family with substantially equivalent coverage through
other sources or will provide Employee with a lump sum payment equal to the
agreed upon value of the continuation of such insurance coverage to which
Employee is entitled under this Section 1.3(d).

 

(h) Most Favored Nations Benefits; Incentive Stock Option Plan. Employee shall
participate in all stock, option, and other executive pools and programs offered
to any other executive officers or employees of Employer or any of its divisions
or subsidiaries.

 



4

 

 

Section 2. Nondisclosure and Noncompetition.

 

2.1 Nondisclosure. Employee recognizes the interests of Employer in maintaining
the confidential nature of its proprietary and other business and commercial
information. In consideration thereof, Employee shall not (except as authorized
in writing by Employer or in the ordinary and normal course of performing his
duties hereunder) during his employment hereunder and for a period ending one
(1) year after the date Employee's employment is terminated for any reason,
directly or indirectly, publish, disclose or use, or authorize anyone else to
publish, disclose or use, any secret or confidential matter, or proprietary or
other information not otherwise available in the public domain and acquired by
Employee during his employment hereunder or through representation on Employer's
Board, relating to any aspect of the operations, activities, or obligations of
Employer, including, without limitation, any confidential material or
information relating to Employer's business, customers, suppliers, trade or
industrial practices, trade secrets, technology, know-how or intellectual
property. All records, files, data, documents and the like relating to
suppliers, customers, costs, prices, systems, methods, personnel, equipment and
other materials relating to Employer shall be and remain the sole property of
Employer. Upon termination of Employee's employment hereunder, Employee shall
not remove from Employer's premises or retain any of the materials described in
this Section 2.1, except with the prior written consent of Employer and all such
materials in Employee's possession shall be delivered promptly to Employer.
Employer hereby agrees and acknowledges that in event that Employee is
terminated for an Involuntary Termination then the provisions of this entire
Section 2 shall immediately terminate in its entirety.

 

2.2 Noncompetition. Employee covenants and agrees that, except for activities
which are expressly permitted by Section 1.2(b):

 

(a) So long as he is employed by Employer, Employee shall not, without the prior
written consent of Employer, directly or indirectly, as an employee, employer,
agent, principal, proprietor, partner, stockholder, consultant, director, or
corporate officer, engage in any business that is in competition with the
business of Employer.

 

(b) If the scope of any restrictions contained in subparagraph (a) is too broad
to permit enforcement of such restrictions to their full extent, then such
restrictions shall be enforced to the maximum extent permitted by law, and
Employee hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restrictions.

 

2.3 Specific Performance. Employee acknowledges and agrees that Employer's
remedies at law for a breach or threatened breach of any of the provisions of
this Section 2 would be inadequate and, in recognition of this fact, Employee
agrees that in the event of such a breach or threatened breach, in addition to
any remedies at law, Employer, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 



5

 

 

Section 3. Termination.

 

3.1 Death. This Agreement shall terminate upon Employee's death. In the event of
Employee's death while in the employ of Employer, Employer shall pay to the such
person or persons as the Employee may specifically designate (successively or
contingently) by filing a written beneficiary designation with Employer during
Employee's lifetime ("Designated Beneficiaries") 100% of Employee's Base Salary
as in effect immediately prior to Employee's death, payable to Employee's
Designated Beneficiaries at the beginning of each month for a period of Twelve
(12) months following Employee's death.

 

3.2 Cause. Employer shall have the right to terminate this Agreement and
Employee's employment hereunder for cause upon written notice to Employee. The
term "cause" shall mean Employee must have (i) been willful, gross or persistent
in Employee's inattention to Employee's duties or Employee committed acts which
constitute willful or gross misconduct and, after written notice of the same has
been given to Employee and he has been given an opportunity to cure the same
within thirty (30) days after such notice; or (ii) committed fraud against the
Company. If Employee's employment is terminated for cause, as defined above and
Employee does not consent to such termination, such termination shall not be
considered effective and Employee's rights under this Agreement during the Term
of Employment shall continue until the existence of such cause has been
determined by an independent arbitrator appointed by the American Arbitration
Association and either party's rights to petition a court of law for a decision
in the matter have been exhausted. In connection with the appointment of an
arbitrator, both parties agree to submit the question to final and binding
arbitration by an appointee of the American Arbitration Association and to
cooperate with the arbitrator, with all costs of arbitration paid by the
Employer.

 

Section 4. Indemnification of Employee. Employer shall defend and indemnify
Employee at Employer's sole expense to the full extent of Nevada law with
respect to all claims, causes of action and adversarial proceedings of every
nature to which Employee is or may become subjected in his role as an Officer or
Director of Employer and Employee shall have the right to select his own
counsel. Employer's indemnification duty shall survive the termination or
expiration of this Agreement. In the event that Employer elects to change
coverage or carriers for its Directors and Officers insurance (“D & O
Insurance”), Employer shall notify Employee of such change and arrange to
purchase, at a minimum, a five-year tail policy for such former insurance policy
at the sole expense of Employer and deliver evidence of such tail policy to
Employee within five (5) days after termination of Employer’s existing D & O
Insurance. Section.

 



6

 

 

5. Miscellaneous.

 

5.1 Amendment. This Agreement may be amended only in writing executed by the
parties hereto, which has been approved in advance by a majority of the
disinterested members of the Board.

 

5.2 Expenses. Employer shall pay or reimburse Employee for all costs and
expenses, including court costs and reasonable attorney's fees, incurred by
Employee as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of this Agreement or any provision
hereof.

 

5.3 Mitigation. In the event of a termination of Employee's employment for any
reason, Employee shall not be required to seek other employment. In addition, no
amount payable under this Agreement shall be reduced by any compensation earned
by Employee as a result of employment by another employer after such termination
of employment with Employer.

 

5.4 Entire Agreement. This Agreement and the other agreements expressly referred
to herein set forth the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior contracts, agreements,
arrangements, communications, discussions, representations and warranties,
whether oral or written, between the parties regarding the subject matter
hereof.

 

55 Notices. Any notice, request, consent and other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon the earlier of receipt or five (5) days after being sent by
registered or certified mail, return receipt requested, postage prepaid, to the
parties, and to the persons to whom copies shall be sent, at their respective
addresses set forth below.

 



 If to Employer:The Players Network   

1771 E. Flamingo, Suite 202A

Las Vegas, Nevada 89119

Attention: Board of Directors      If to Employee:Mark Bradley Feldgreber   

5243 Sunny Beach Lane

  Las Vegas, Nevada 89118

  

Any party by written notice to the other party given in accordance with this
Section may change the address or the persons to whom notices or copies thereof
shall be directed.

 

5.6 Successors . This Agreement shall bind and inure to the benefit of the
successors, heirs and personal representatives of each of the parties hereto.

 

5.7 Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada. All parties agree that venue
for any and all claims arising from the Agreement shall be located in the state
or federal courts located in Clark County, Nevada.

 



7

 

 

5.8 Severability. If any provision of this Agreement shall be adjudicated to be,
in whole or in part, invalid, ineffective or unenforceable, the remaining
provisions of this Agreement shall not be affected thereby. The invalid,
ineffective and unenforceable provision shall, without further action by the
parties, be automatically amended to effect so much of the original purpose and
intent of the invalid, ineffective or unenforceable provision; provided,
however, that such amendment shall apply only with respect to the operation of
such provision in the particular jurisdiction with respect to which such
adjudication is made.

 

5.9 Waivers. Any waiver by any party of any violation, breach, or default under
any provision of this Agreement, by the other party shall not be construed as,
or constitute, a continuing waiver of such provisions, or waiver of any other
violation, breach or default under any other provision of this Agreement.

 

5.10 Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.

 

5.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together will
constitute one and the same Agreement.

 

5.12 Enforcement. In the event that either party resorts to legal action to
enforce the terms and provisions of this Agreement, the prevailing party shall
be entitled to recover from the nonprevailing party the costs of such action so
incurred, including, without limitation, reasonable attorneys' fees.

 

5.13 Legal Representation Employee acknowledges and agrees that he has read and
understands the terms set forth in this Agreement and has been given a
reasonable opportunity to consult with an attorney prior to execution of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

THE PLAYERS NETWORK, Inc.

 



By         Secretary: Board of Directors   Approved At Board Meeting       Held
on July 17, 2015

 

Accepted:

 

By:         Mark Bradley Feldgreber   Date        

 

 

8

